BERDON, J.,
dissenting. I cannot agree that a finder’s fee1 paid by the owner of property for the return of that property stolen by the plaintiffs decedent is an asset of the decedent’s estate that must be inventoried and accounted for by the plaintiff in her fiduciary capacity as executrix of the decedent’s estate. It is undisputed in this case that the Stradivarius violin stolen by the decedent, Julian Altman, was returned after his death to its rightful owner, Lloyd’s of London (Lloyd’s).2
The majority’s analysis relies upon three points: (1) the decedent had possession of the violin at the time of his death and the plaintiff, Marcelle Hall, came into possession of it as a result of her fiduciary capacity; (2) the possession raises a rebuttable presumption of ownership under the common law; and (3) based upon that rebuttable presumption, the plaintiff, in her fiduciary capacity, was obligated to inventory the finder’s fee she personally received for returning the violin to its true owner.
I am willing to accept the first premise because the probate judge found that the decedent had possession at the time of his death and the trial court accepted all his findings,3 except the finding in which the probate judge found that the decedent did not participate in the theft. The second premise — the rebuttable presumption *566of ownership — however, is not relevant in this case. In order to place this issue in its proper context, I review and summarize the trial court’s findings.
The plaintiffs testimony before the trial court revealed the following facts, which the trial court stated had “the ring, in most part, of irrefutable truth.” The decedent and the plaintiff lived together for many years. The decedent was incarcerated at the Litchfield County correctional facility after having been convicted of sexually abusing the plaintiffs grandchild. While he was incarcerated, the plaintiff and the decedent were married. The decedent, while serving his sentence, was hospitalized because of his failing health, having been diagnosed with stomach cancer in 1985. The plaintiff, while visiting the decedent in the hospital on several different occasions in 1985, had conversations4 with him regarding the violin he used for more than fifty years as a professional musician. On August 12, 1985, the decedent died while still incarcerated.
During one such visit to the hospital, the decedent asked the plaintiff to retrieve his violin from a member of the Danbury Symphony Orchestra and instructed her to open the violin’s case to locate and examine the materials between the outer shell of the violin case and the canvas cover. She acceded to his request and, in the violin case, found several documents, including several newspaper clippings from 1936. The newspaper clippings were from the New York Times, the New York Evening Post and the New York Herald Tribune, and all of the articles focused on the theft of a valuable Stradivarius violin, known as the Gibson, from Carnegie *567Hall in 1936. In addition, the plaintiff found with those newspaper clippings a September, 1977 edition of The Strad, a monthly journal for amateurs and professionals of stringed instruments played with a bow. One article in the journal was highlighted in pink, and focused on the 1936 theft of the same Stradivarius violin, which, ironically, the article noted, had been stolen previously in 1919 by a thief who was apprehended and the violin was returned to the owner. After perusing these materials, the plaintiff returned to the hospital to confront the decedent about the contents of the articles.
The plaintiff testified that the decedent told her at first that a friend had shown him the stolen violin and ultimately left it with the decedent in order to see if he could sell it for the Mend. The plaintiff testified that she asked the decedent what his friend who stole the violin looked like. The decedent described the physical features of his friend and then offered that his Mend was “a devil with the ladies,” a gambler and an occasional pickpocket at Grand Central Station when he was short of money. The plaintiff told the decedent that it sounded like he was describing himself, and he ultimately said that she was right and began to tell her the “secrets of [his] violin.” It took several subsequent trips to the hospital to learn the entire story.
The decedent revealed to the plaintiff in detail the cunning scheme to steal a valuable violin. The decedent and his mother had conspired to steal a violin because she always aspired to get the decedent the kind of violin she thought he needed for his career. They planned to steal a violin from a violinist who had two violins and who did not live in the United States — their reasoning, based on his mother’s idea, was that a violinist in this situation would not stay in the area for an inordinate amount of time in order to retrieve the stolen violin. The decedent told the plaintiff that he and his mother, always over tea, would review the then current newspa*568pers and conduct background research in order to determine when an unsuspecting target fit their profile. He said that his mother moved them close to Carnegie Hall and Steinway Hall in order to accomplish this theft. In 1936, at a time when the decedent worked at the Russian Bear,5 they found their prey when they discovered that Bronislaw Huberman, who had two violins and resided outside of the United States, was scheduled to play at Carnegie Hall.
In order to carry out the scheme, on the day of the theft, the decedent asked his employer at the Russian Bear to excuse him from work because he needed to go home in order to take medicine for his stomach pains. He then went to Carnegie Hall, where he was known because he played in one of the youth symphonies. He gave the guard a Havana cigar and suggested that the guard leave to smoke the cigar while the decedent stood at the guard’s post. After the guard left, the decedent went upstairs to Huberman’s dressing room and, while Huberman was on stage with the orchestra playing his other violin, the decedent placed the Stradivarius under his coat. After leaving the dressing room with the violin concealed, he watched the remainder of the performance standing next to Huberman’s assistant. The decedent then left Carnegie Hall and took a taxicab home, where his mother was waiting. His mother gave him the keys to his locked bedroom and, after he placed the stolen violin on his bed, she gave him the medicine for his stomach pains. He then returned to work at the Russian Bear.
After the decedent’s death, the plaintiff negotiated, through her attorney, with Lloyd’s for the return of the violin. The plaintiff never revealed to Lloyd’s that the *569decedent had stolen the violin himself, but told Lloyd’s that he had purchased it from a friend who had stolen the Stradivarius. The violin was returned, and in 1988, after it was sold for $1,200,000, the plaintiff received a finder’s fee in the amount of $263,475.75.6
The majority indicates that the trial court made no specific finding that the decedent stole the violin. This conclusion, however, ignores the trial court’s extensive memorandum of decision and the premise for its decision that the first thief had superior rights to the stolen property over the second thief. The trial court stated the basis of its decision in the following manner: “[T]he elemental proposition that governs this matter ... [is that] the first thief prevails in an action against subsequent pilferers. ” The memorandum referred to the decedent as the first thief and characterized the plaintiff as the second thief who stole the violin from the estate. More importantly, the majority’s conclusion ignores footnote 2 of the trial court’s memorandum of decision, wherein the court specifically rejected the Probate Court’s finding that the decedent took the secrets about the violin to his grave because, “[a]t the time of the decision in the Bethel Probate Court, there was apparently no evidence as to [the decedent’s] participation in the theft of the Gibson.” The trial court clearly indicated, reading footnote 2 as a whole,7 that the decedent *570participated in “the planning and execution of the theft of the [violin].” The trial court also concluded, after reciting the intricate testimony given by the plaintiff, that “[a]s evidenced by the deathbed recitals to [the plaintiff], [the decedent’s] whole life was a fraud. . . . On his deathbed, after a life of silence, however, [the decedent] was finally redeemed by revealing his innermost secret of the violin.”
Nevertheless, whether the decedent himself stole the violin or it was stolen by a third party and he obtained possession with knowledge, one thing is absolutely certain — he had no interest in the violin and it was not an asset of the estate to be included in the inventory. There is no rebuttable presumption of ownership from possession of stolen property belonging to a known owner8 —the presumption simply does not arise. The same legal treatise the majority cites to support its reasoning also makes clear the limitation of this principle: “The presumption of ownership from possession is true only where the character of the possession is wholly unex*571plained .... Presumptions concerning title are never allowable against ascertained and established facts. Thus, a presumption of ownership from possession is not allowable against ascertained and established facts to the contrary.”9 (Emphasis added.) 73 C.J.S. 237, Property § 36 (b) (1983); see also Smith v. Armstrong, 118 Mont. 290, 294, 166 P.2d 793 (1946) (referring to presumption of ownership from possession and stating that “[s]uch presumptions are not allowable against ascertained and established facts”); Hopkins v. Heywood, 86 Vt. 486, 490, 86 A. 305 (1913) (referring to presumption of ownership from possession and stating that “presumptions [cannot] be indulged in concerning the title, for presumptions are never allowed against ascertained and established facts”). Indeed, the parties do not dispute, and the trial court found, that Lloyd’s was the rightful owner of the violin. Therefore, the majority’s foundational premise that there is a presumption of ownership from possession is inapposite to the present situation because of the undisputed facts that the violin was stolen and belonged to Lloyd’s.
Under the circumstances of this case, without the aid of the presumption, neither the violin nor any find*572er’s fee that flowed from its return should have been listed in the inventory of the estate because the decedent — the thief — had no interest in the violin at the time of his death. It is well settled that the fiduciary, on behalf of the estate, steps into the shoes of the decedent as of the date of his death, with respect to title to the estate property. See Lynch v. Skelly, 138 Conn. 376, 379, 85 A.2d 251 (1951) (“[i]t is basic in our probate law that the legal title to the personal property of a decedent . . . vests in his administrator or executor”).
“It is the duty of the fiduciary to inventory all of the ‘assets’ of the deceased.” G. Wilhelm, Settlement of Estates in Connecticut (2d Ed. 1996) c. 4, § 4:24, p. 4-6. The estate has no greater interest in the personal property of the decedent than the decedent had, because “the law places the executor or administrator in direct succession to the deceased and vests in the fiduciary title to the deceased’s personal estate.” (Emphasis added.) Id., c. 7, § 7:3, p. 1. “If goods, money, or securities belonging to another person lie amongst the goods of the deceased, capable of identification, and they come altogether to the hands of the personal representative, such other person’s things are not to be reckoned among assets of the estate.” J. Schouler, Law of Executors and Administrators (3d Ed. 1901) § 205, p. 290; see Cooper v. White, 19 Ga. 554, 556 (1856); see also Hartwig v. Flynn, 79 Kan. 595, 600, 100 P. 642 (1909) (“It is not perceived how the [fiduciary] could, consistently with the claims of adverse ownership, make an unqualified return that [this personal property] belonged to the estate. An inventory must be verified as just and true . . . and [a fiduciary] who believes that property belongs [to someone else] should not be compelled to swear that it is the property of the estate.” [Citation omitted.]); G. Newhall, Settlement of Estates and Fiduciary Law in Massachusetts (3d Ed. 1937) § 69, *573p. 160 (“the goods of any third person which were in the decedent’s possession at the time of his death are not assets, but continue to be the goods of such third person, if they can be traced” specifically); Chase v. Chase, 271 Mass. 485, 492, 171 N.E. 651 (1930) (real property of married woman not subject to be included in estate of decedent husband); Patterson v. Pendexter, 259 Mass. 490, 494, 156 N.E. 687 (1927) (bonds belonging to father of decedent). In fact, as noted by the majority, the plaintiff, after the death of the decedent, obtained verification that the instrument was indeed the “long lost Gibson.”
I find it extremely difficult to accept that the decedent’s estate has any interest in property stolen by the decedent or derived from property stolen by the decedent.10 The only conclusion that can be drawn from the majority today is that the decedent thief had an inchoate interest in the property he had stolen, to the extent of a reward paid by its true owner for its return.11 That cannot be the law — indeed, such a proposition would clearly be against public policy.12 Simply put, a thief *574can have no interest in the property that he or she has stolen and his or her estate cannot derive any gain from that property. Therefore, upon the decedent’s death, there was no interest to which the estate could succeed.
Any reward for the return of the property is a matter between the owner and the person who returned it. Any misrepresentations made by the plaintiff to Lloyd’s with respect to how the decedent may have obtained possession of the property, which induced Lloyd’s to pay the plaintiff a reward for its return,13 is not an issue in this case.
I respectfully dissent.

 The finder’s fee in this case was in essence a reward paid by the owner for the return of its stolen property.


 After payment of the insurance proceeds to Bronislaw Huberman, the person from whom the Stradivarius was stolen, Lloyd’s succeeded to his interest in the violin.


 Although I accept this finding, the trial court’s memorandum of decision sets forth numerous facts that indicate that the plaintiff came into possession of the violin before the death of the decedent when he directed her to retrieve the violin from the Danbury Symphony Orchestra. The recitation of facts in this dissent demonstrates this point.


 The declarations that the decedent made to the plaintiff were admissible under an exception to the hearsay rule. General Statutes § 52-172 provides in pertinent part: “Declarations and memoranda of deceased persons. In actions by or against the representatives of deceased persons . . . the entries, memoranda and declarations of the deceased, relevant to the matter in issue, may be received as evidence. . . .”


 The trial court indicated that the Russian Bear was a restaurant where the decedent, as a young man, regularly played as a violinist in a gypsy orchestra. The Russian Bear was located in the back of the Carnegie Hall building in Manhattan.


 The finder’s fee was 25 percent of the sale price that Lloyd’s received less certain expenses.


 The trial court stated, in the text, of its memorandum of decision, that “[b]ased upon the evidence, this court adopts [the] factual findings [of the Probate Court] and will supplement them at appropriate intervals to reflect the fascinating testimony at trial.”
Then, in footnote 2 of its memorandum of decision, the trial court stated: “The. court, however, does not adopt, one particular set of findings on the second page of the Probate Court’s memorandum of decision. At the time of the decision in the Bethel Probate Court there was apparently no evidence as to [the decedent’s] participation in the theft of the Gibson. Thus, the Probate Court found that [the decedent] took the secret with him to the grave. During the trial of this matter, however, [the plaintiff] testified to *570fthe decedent’s] recitation, from his deathbed, in exact detail, of the planning and execution of the theft of the [Stradivarius].” (Emphasis added.)


 The trial court found that the true owner of the Stradivarius was Lloyd’s. The trial corut, sitting as the Probate Court on appeal; see Kerin v. Stangle, 209 Conn. 260, 264, 550 A.2d 1069 (1988); indicated, at the very beginning of its memorandum of decision, that “[t]his matter is before the corut on an appeal from the Bethel Probate Court . . . arising out of the Probate Court’s rejection of an interim accounting, prepared by [the plaintiff], which failed to include a $263,475.75 ‘finder’s fee’ received by [the plaintiff] for returning the Gibson Stradivarius violin to its rightful owner, [Lloyd’s].” (Emphasis added.) Pursuant to General Statutes § 45a-98 (a) (3), the trial court, sitting as the Probate Court on appeal, had clear authority to determine title to property.
General Statutes § 45a-98 provides in pertinent part: “General powers, (a) Courts of probate in their respective districts shall have the power to . . . (3) . . . determine title or rights of possession and use in and to any real, tangible or intangible property that constitutes, or may constitute . . . any decedent’s estate . . . otherwise subject to the jurisdiction of the probate court, including the rights and obligations of any beneficiary of the . . . estate . . . .”


 The majority, in footnote 12 of its opinion, responds to this dissent by citing to authority for the proposition that “the presumption of ownership arising from possession may not be rebutted by evidence that the property was in a third person, when offered as a defense by one who claims no title and is a wrongdoer.” 73 C.J.S. 237, Property § 36 (b) (1983). On the basis of that proposition, the majority indicates that the plaintiff was not entitled to rebut the presumption of ownership. This reasoning, however, misses my point. The majority ignores that part of the rule that there is no presumption “allowable against ascertained and established facts to the contrary.” Id. It was a known fact before the trial court, and upon which all the parlies agreed, that the violin rightfully belonged to Lloyd’s, and was, in fact, returned to Lloyd’s. Because the starting point of the trial court’s decision in this case was that the violin was returned to its rightful owner, the presumption never became operative in the first instance. Simply put, there was no presumption to rebut.


 The majority states that the fiduciary of the estate of a decedent has a fiduciary duty to the estate and must be loyal to his or her trust. I agree, but I do not see what this has to do with property that was in the possession of the decedent, that was stolen by the decedent. The majority fails to explain this. There simply is no duty owed with respect to property stolen by the decedent and owned by a third party.


 Furthermore, even if we assume that there was a dispute about the ownership of the violin, or that somehow the presumption of ownership was relevant, I find it difficult, on the basis of the majority’s analysis, to come to the conclusion that the finder’s fee should have been included in the inventory. It would seem to follow logically, under those circumstances, that rather than the finder’s fee, the value of the violin should have been included in the inventory. The majority, without any explanation, substitutes the finder’s fee for that of the violin.


 General Statutes § 52-564 provides: ‘'Treble damages for theft. Any person who steals any property of another, or knowingly receives and conceals stolon property, shall pay the owner treble his damages.”
General Statutes § 53a-119 provides in pertinent part: “A person commits larceny when, with intent to deprive another of property or to appropriate *574the same to himself or a third person, he wrongfully takes, obtains or withholds such property from an owner. . . .”


 The trial court found that the plaintiff misrepresented how the decedent came into possession of the violin. The trial court stated: “In connection with the Gibson being toned over to Lloyd’s, [the plaintiff] never revealed her knowledge that [the decedent] had, himself, stolen the [Stradivarius], Rather, she stuck by the story that [the decedent’s] ‘buddy’ had stolen the [violin] from Huberman at Carnegie Hall and sold it to [the decedent] in the Russian Bear for $100. In 1987, [the plaintiff] gave an interview to People magazine and did not indicate that [the decedent] had stolen the Gibson. The reason for not revealing what she came to know as the truth was that [the decedent’s] sister, Sylvia, was quite ill and ‘poverty-stricken.’ ‘Her beautiful Steinway piano was going through the floorboards of her house. I had a great deal of compassion for her. She had a terrible life with her mother and her brother. And now she had to realize that her brother was going to jail for sexually abusing my granddaughter. That was almost too ' much for her to bear, and I could not put on her shoulders the fact that her mother, who she loved, as most of us do of our mothers, was a crook.’ ”